DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 09/26/2021.
The amendments filed on 09/26/2021 have been entered. Applicant has cancelled claims 10, 13, and 14. Accordingly claims 1-9, 11-12, and 15-20 remain pending. Claims 1, 5, and 15 are presently amended.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/26/2021, with respect to the prior art rejection of amended claim 1 have been fully considered and are persuasive, in part. Particularly, examiner agrees that the prior art of record did not teach the newly amended limitation of the RF coil, the insulation component, and the signal shielding component being integrated on a connection board in combination with intervening limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered art, Weissler et al., which is discussed in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a connection board unit” which renders the claim indefinite because it is unclear if and how this limitation is related to the “connection board” recited in claim 1. For the present purposes of examination, they have been treated as separate unrelated limitations. Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McBroom et al. (US 2013/0193974, August 1, 2013, hereinafter “McBroom”) in view of Weissler et al. (US 2015/0002150, January 1, 2015, hereinafter “Weissler”).
Regarding claim 1, McBroom discloses a magnetic resonance (MR)-positron emission tomography (PET) apparatus (“incorporate the functionality of a positron emission tomography (PET) imaging system and the functionality of the MRI imaging system in a dual-modality imaging system.” [0004], “the dual-modality imaging system is an MRI/PET imaging system” [0044]), comprising: 
a supporting component (“coil support structure 20” Figs. 1-9 and corresponding descriptions, Figs. 1-2 are reproduced below); 

    PNG
    media_image1.png
    674
    475
    media_image1.png
    Greyscale

a PET detection device (“PET detector modules 122” Figs. 1-9 and corresponding descriptions) supported on the supporting component (“coil support structure 20”, Figs. 1-2 and corresponding descriptions), the PET detection device being configured to receive a plurality of photons (“the detector modules 122 may each include a plurality of scintillators 124 and an electronics section 126. In operation, emission data representative of a first and second annihilation photon emitting from a region of interest are received by at least one of the scintillators 124. The scintillator 124, when having the incoming annihilation photon impinge thereon, absorbs the energy of the annihilation photon and re-emits the absorbed energy in the form of light.” [0035]);
a radio frequency (RF) coil (“RF coil 26” which is part of “RF body coil assembly 10” Figs. 1-9 and corresponding descriptions), configured to generate or receive an RF signal (Fig. 10 and corresponding description, e.g. [0049]-[0050]; and 
a signal shielding component (“RF shield 28” Figs. 1-9 and corresponding descriptions) placed between the PET detection device and the RF coil (see Figs. 1-2 and corresponding descriptions, e.g. [0021]), the signal shielding component being configured to shield the PET detection device from at least part of the RF signal (“PET detector assembly 12 is shielded from the RF transmit coil 26 using the RF shield 28 that is disposed between the RF transmit coil 26 and the PET detector assembly 12.” [0045]);
an insulation component (“aramid fibers that are woven into sheets to form the inner and outer tubular members 30 and 32.” [0023]), wherein
	a first side of the insulation component is mechanically attached to the RF coil (“a coil support structure 20 having a radially inner surface 22 and a radially outer surface 24. The assembly 10 further includes an RF coil 26 that is mounted to the radially inner surface 22” [0021]; also see “the coil support structure 20 includes an inner tubular member 30, and outer tubular member 32” [0022]),
	a second side of the insulation component is mechanically attached to the signal shielding component (“an RF shield 28 that is mounted to the radially outer surface 24” [0021]; also see “the coil support structure 20 includes an inner tubular member 30, and outer tubular member 32” [0022]),
	the insulation component is configured to electrically insulate the RF coil from the signal shielding component (“In various embodiments, the inner and outer tubular members 30 and 32 may be fabricated from, for example, aramid fibers that are woven into sheets to form the inner and outer tubular members 30 and 32.” [0023]; also see “The inner and outer tubular members 30 and 32 may be fabricated from, for example, a nylon resin that is filled with a tungsten powder. More specifically, the first and second rungs 102,104 or the rungs 106 may be fabricated to include an outer casing that is has a substantially hollow interior portion. The outer casing may be fabricated using the nylon resin. Moreover, the interior hollow portion may then be filled with the tungsten powder. The combination of the nylon resin casing and the tungsten powder interior facilitates forming a scatter shield that substantially blocks gamma energy from affecting the operation of the PET detector 12.” [0033]),
	the signal shielding component is mechanically attached to the PET detection device (“using the RF shield 28 that is disposed between the RF transmit coil 26 and the PET detector assembly 12. Mounting the PET detector assembly 12, the RF coil 26 and the RF shield 28 on the coil support structure 20 enables the RF coil assembly 10 to be fabricated to have an outside diameter that enables the RF coil assembly 10 to be mounted inside the gradient coil 320. Moreover, mounting the PET detector assembly 12, the RF coil 26 and the RF shield 28 on the coil support structure 20 enables the RF coil assembly 10 to have a relatively large inside diameter to enable the imaging system 300 to image larger patients.” [0045]; also see RF shield 28 in Fig. 2 and PET detector modules 122 in Figs. 1-2 and corresponding descriptions); and
	the RF coil, the insulation component, and the signal shielding component assembly is placed on an outer side of the supporting component (see components placed on an outer side of the coil support structure in e.g. Figs. 1-2 and corresponding descriptions). 
McBroom fails to disclose the RF coil, the insulation component, and the signal shielding component are integrated on a connection board.
However, Weissler teaches, in the same field of endeavor, a combined MRI and PET apparatus (“FIG. 1 shows schematically and exemplarily an embodiment of an imaging apparatus 10 comprising a magnetic resonance imaging (MRI) apparatus 20 and a positron emission tomography (PET) apparatus 30. The imaging apparatus 10 is capable of acquiring both MRI data and PET data, for example, from spatial areas of an imaging region 11 that are at least partially overlapping or spatially adjacent.” [0043]) that contains a coil and associated components integrated on a connection board (“It is also preferred that the data detection device further comprises a printed circuit board (PCB), wherein the at least one coil is made substantially from PCB traces or comprises an air-core inductor.” [0014]; also see “radio frequency shield” in [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with the RF coil, the insulation component, and the signal shielding component are integrated on a connection board as taught by Weissler in order to manufacture the components in a cheap and simple manner ([0015] of Weissler). 

Regarding claim 2, McBroom further discloses wherein the supporting component includes a first section (“first and third portions 70 and 74” Fig. 5 and corresponding description) and a second section (“second portion 72” Fig. 5 and corresponding description), wherein
 the second section has a lower attenuation rate of the photons than the first section (“the second portion 72 of the coil support structure 20 has a thickness that is less than the thickness of both the first and third portions 70 and 74.” [0040]; Examiner notes that portion 72 being thinner than portions 70 and 74 result in a lower attenuation rate of the photons as disclosed by Applicant in e.g. [0072] of the pre-grant publication of the instant application), and
 the PET detection device is positioned such that at least a portion of the plurality of photons penetrate through the second section and reach the PET detection device (see Fig. 5 and corresponding description).
Regarding claim 3, McBroom further discloses wherein the supporting component including the first section and the second section is an integral body and the second section is thinner than the first section (“the second portion 72 of the coil support structure 20 has a thickness that is less than the thickness of both the first and third portions 70 and 74. The second portion 72 is made thinner [...]” [0040], also see Fig. 5 and corresponding description).

Regarding claim 5, McBroom further discloses wherein the supporting component further includes an auxiliary supporting body is mechanically attached to the second section (“Optionally, the cage 120 may be coupled to the coil support structure 20 using any suitable fastener.” [0040]; also see “second portion 72” in Fig. 5 and corresponding description).

Regarding claim 9, McBroom further discloses wherein the signal shielding component includes a shielding layer mechanically attached to at least part of an external surface of the PET detection device (see Figs. 1-2 and corresponding descriptions, [0032]-[0034, [0040], [0045]).

Regarding claim 11, McBroom discloses the limitations of claim 1 as stated above. McBroom further discloses wherein the RF coil includes a first count of coil units (“The quantity of rungs 54 may be selected based on the requirements of a particular imaging application. For example, the quantity of rungs 54 may be selected based on a desired field-of-view (FOV), a desired image resolution, a desired power requirement and/or a desired imaging speed. More specifically, the RF coil 26 includes N rungs 54 which are radially separated from each other by a distance D. In various embodiments, N may be 8, 16, 24, or 32, for example. In the exemplary embodiment, N=16.” [0025], Figs. 3-4 and corresponding descriptions), the PET detection device includes a second count of detection units (“plurality of PET detector modules 122” [0035]). McBroom further suggests the first count is the same as the second count (see Figs. 1-3 and corresponding descriptions). Examiner further notes that making the first count the same as the second count would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 23. The result effective variable is the predictable relationship between the number of detector units and the resulting resolution. One of ordinary skill would understand that as the number of detector units increases, the resolution increases. Another result effective variable at work is the predictable relationship between the manufacturing complexity and number of detectors/coils. One of ordinary skill would understand that as the number of detector units and coil units increases, the manufacturing complexity also increases. One of ordinary skill would recognize that a 1:1 ratio of coil units:detector units would provide adequate and predictable balance of  resolution and manufacturing complexity.

Regarding claim 15, McBroom modified by Weissler discloses the limitations of claim 1 as stated above, particularly Weissler teaches the connection board. Weissler further teaches wherein the connection board is a circuit board (“It is also preferred that the data detection device further comprises a printed circuit board (PCB), wherein the at least one coil is made substantially from PCB traces or comprises an air-core inductor.” [0014]; also see “radio frequency shield” in [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the connection board is a circuit board as taught by Weissler in order to manufacture the components in a cheap and simple manner ([0015] of Weissler). 

Regarding claim 16, McBroom further discloses wherein the PET detection device includes a plurality of detection units, the plurality of detection units being arranged in a ring shape (PET detector modules 122, Fig. 2 and corresponding description).

Regarding claim 17, McBroom further discloses wherein the RF coil includes at least one of a dipole coil, a birdcage coil, a transverse electromagnetic coil, a loop coil, or a surface coil (“the RF coil 26 is embodied as a birdcage coil” [0024]).

Regarding claim 18, McBroom further discloses wherein the signal shielding component has a configuration of a film or a mesh (“wherein the RF shield comprises an RF coating [film]” claim 3, [0042]).

Regarding claim 19, McBroom further discloses a gantry, configured to hold at least one of the supporting component, the PET detection device, the RF coil, or the signal shielding component, wherein an inner surface of the gantry forms a detection region, and the detection region is configured to accommodate an object (bore 346, Fig. 10 and corresponding description).

Regarding claim 20, McBroom further discloses a main magnet, configured to generate a main magnetic field (superconducting magnet 314, Fig. 10 and corresponding description; also see [0002]); and a gradient magnet, configured to generate magnetic field gradients (main gradient coil 320, Fig. 10 and corresponding description; also see [0002]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Weissler as applied to claims 1, 2, and 5 above and further in view of Nistler et al. (US 2009/0051362, February 26, 2009, hereinafter “Nistler”).
Regarding claim 6, McBroom modified by Weissler discloses the limitations of claim 5 as stated above but fails to disclose wherein the auxiliary supporting body is made of a foam material or a honeycomb material.
However, Nistler further teaches, in the same field of endeavor, a supporting component (supporting tube 9, Fig. 2 and corresponding description) that has an auxiliary supporting body attached (intermediate layer 23, Fig. 2 and corresponding description), wherein the auxiliary supporting body is made of a foam material or a honeycomb material (“permeable foam material 29 of the intermediate layer” [0035], also see [0032], Fig. 2 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the auxiliary supporting body is made of a foam material or a honeycomb material as taught by Nistler in order to provide additional load bearing to the supporting component and reduce loss to a level that is insignificant to any possible attenuation correction ([0032], [0035] of Nistler).
Regarding claim 7, McBroom modified by Weissler discloses the limitations of claim 5 as stated above but fails to disclose wherein the auxiliary supporting body has a lower attenuation rate of photons than the first section and the second section.
However, Nistler teaches, in the same field of endeavor, wherein the auxiliary supporting body has a lower attenuation rate of photons than the first section and the second section (“Level with the region of the permeable material 11 of the supporting tube 9 there is within the intermediate layer 23, between the load-bearing layers 25 and 27, a foam material 29, which likewise has an increased permeability to PET quanta.” [0032]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the auxiliary supporting body has a lower attenuation rate of photons than the first section and the second section as taught by Nistler in order to reduce loss to a level that is insignificant to any possible attenuation correction ([0032], [0035] of Nistler).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Weissler as applied to claims 1-3 above and further in view of Renz et al. (US 2009/0146066, June 11, 2009, Applicant submitted prior art via the IDS, hereinafter “Renz”).
Regarding claim 4, McBroom modified by Weissler discloses the limitations of claim 3 as stated above. McBroom further discloses wherein the first section and the second section are made of aramid fibers (“the inner and outer tubular members 30 and 32 may be fabricated from, for example, aramid fibers that are woven into sheets to form the inner and outer tubular members 30 and 32” [0023]). 
McBroom fails to disclose wherein the first section and the second section are made of carbon fiber or glass fiber. Although examiner notes that McBroom discloses the use of glass fiber in a different component of the disclosed apparatus (e.g. see “fiberglass” in [0038]).
However, Renz teaches, in the same field of endeavor, a supporting component that is made of carbon fiber (“wherein the PET unit comprises a support tube and PET detectors, with the support tube comprising carbon fiber reinforced plastics” claim 8).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the first section and the second section are made of carbon fiber or glass fiber as taught by Renz in order to provide improved radiofrequency damping to the PET detection device ([0033] of Renz).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Weissler as applied to claim 1 above and further in view of Krieg et al. (US 2006/0251312, November 9, 2006, hereinafter “Krieg”).
Regarding claim 8, McBroom modified by Weissler discloses the limitations of claim 1 as stated above but is silent on the material of the signal shielding component and therefore fails to disclose wherein the signal shielding component is made of one or more electrically conductive materials. 
However, Krieg teaches in the same field of endeavor, wherein the signal shielding component is made of one or more electrically conductive materials (“the shielding cover has a first, and arranged opposite thereto, a second electrically conductive layer arrangement” [0024]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the signal shielding component is made of one or more electrically conductive materials as taught by Krieg in order to allow gradient field to permeate the signal shielding component ([0024] of Krieg).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Weissler as applied to claims 1, 11 above and in view of Leussler et al. (US 2014/0253122, September 11, 2014, hereinafter “Leussler”) in further in view of Caruba et al. (US 2012/0022364, January 26, 2012, hereinafter “Caruba”).
Regarding claim 12, as best understood in light of the 35 USC 112(b) rejection stated above, McBroom modified by Weissler discloses the limitations of claim 11 as stated above but fails to disclose wherein the signal shielding component includes a third count of shielding units, and the third count is the same as the first count or the second count, and wherein each of the coil units are paired with one of the shielding units, each pair of a coil unit and a shielding unit are installed on a connection board unit, and each connection board unit is mechanically attached to one of the detection unit.
However, Leussler teaches, in the same field of endeavor (e.g. see abstract, [0113]), wherein the signal shielding component includes a third count of shielding units, and the third count is the same as the first count or the second count, and wherein each of the coil units are paired with one of the shielding units (“For each of the separate radio-frequency shields 2304 there is a TEM transmit coil 2302. The TEM transmit coils are not decoupled and have separate switchable radio-frequency screens 2304” [0109]), each pair of a coil unit and a shielding unit are installed on a connection board unit (“FIG. 21 illustrates how the radio-frequency shield could be constructed using patterned printed circuit board 2100. Two pieces of patterned printed circuit board 21 are shown. Each one consists of a low loss substrate 2102. Attached to the low loss substrate 2102 on each board 2100 is patterned copper 2104. Such copper strips 2104 could be used for constructing the antenna elements and/or the conductive elements for the coil assembly.” [0107], [0108]).
Leussler fails to disclose each connection board unit is mechanically attached to one of the detection unit.
However, Caruba teaches, in the same field of endeavor, a connection board unit being mechanically attached to detection units (“a printed circuit board (PCB) assembly of a data processing unit for an integrated magnetic resonance (MR) and positron emission tomography (PET) system includes a plurality of PCB layers disposed in a stacked arrangement, first and second PET signal processing circuits carried by a first layer of the plurality of PCB layers, first and second ground plane structures carried by a second layer of the plurality of PCB layers and configured relative to the first and second PET signal processing circuits, respectively, and a ground partition that separates the first PET signal processing circuit from the second PET signal processing circuit on the first layer. The ground partition extends through the first layer to provide electromagnetic interference (EMI) shielding between the first and second PET signal processing circuits” [0007]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the signal shielding component includes a third count of shielding units, and the third count is the same as the first count or the second count, and wherein each of the coil units are paired with one of the shielding units, each pair of a coil unit and a shielding unit are installed on a connection board unit as taught by Leussler in order to independently control shielding units according to each coil unit ([0109] of Leussler).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom modified by Leussler with each connection board unit is mechanically attached to one of the detection unit as taught by Caruba in order to shield detection units from electromagnetic interference (abstract of Caruba).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793